DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

                                                           Election/Restrictions

Applicants’ election without traverse of Group I, claims 1-14 in the reply filed on April 15, 2020 is acknowledged.  

Examiner’s Amendment

Authorization for this examiner’s amendment was granted in a telephone interview with Roger Knapp on April 6, 2021:

Please amend title to display: “A METHOD OF FORMING A DUMMY DIE OF AN INTEGRATED CIRCUIT HAVING AN EMBEDDED ANNULAR STRUCTURE.”

Allowable Subject Matter

Claims 1-14 and 21-26 are allowed.

Examiner’s Statement of Reasons for Allowance

       The following is an examiner’s statement of reasons for allowance: 

Regarding Claim 1: The primary reason for the allowance of the claim 1 is the inclusion of the limitation “… removing an interior portion of the dummy die, a remaining portion of the dummy die forming an annular structure…“, whereas, when combined with the remaining limitations, is not found in the prior art references.

Regarding Claim 8: The primary reason for the allowance of the claim 8 is the inclusion of the limitation “...removing the first annular structure, the dummy die being separated into an interior region and a peripheral annular region after removing the first annular structure; detaching the interior region of the dummy die from the first substrate, the peripheral annular region of the dummy die forming  a second annular structure; placing a functional component  on the first side of the first substrate within the second annular structure; and attaching the functional component to the first side of the first substrate“, whereas, when combined with the remaining limitations, is not found in the prior art references.

Regarding Claim 21: The primary reason for the allowance of the claim 21 is the inclusion of the limitation “...removing the first annular structure; removing the interior region of the dummy die to expose the top surface of the second integrated circuit die; placing a functional component within the peripheral annular region of the dummy die…“, whereas, when combined with the remaining limitations, is not found in the prior art references.


Claims 2-7, 9-14 and 22-26 are allowed over the prior art references because of each claim’s respective dependency upon an independent allowable base claim.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”





	Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Charles N Ausar-El whose telephone number is (571)272-0501.  The examiner can normally be reached on IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen L. Parker can be reached on 3032974722.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Charles N. Ausar-El/
Examiner
Art Unit 2819
4/4/2021



/ALLEN L PARKER/Supervisory Patent Examiner, Art Unit 2819